I perceive the issue as whether appellants must allege the existence of a "legally protected right" during the initial steps of the RESOLVE program. Because the previous steps did not require the existence of such a right to participate in them, there is no collateral estoppel or res judicata effect that precludes the appellants from raising the existence of a legally protected right in their demand for arbitration.
In fact, the demand for arbitration raises concerns about age and disability discrimination and anti-union animus on Shell's part. While these "concerns" may ultimately prove to be entirely baseless, they do raise issues concerning legally protected rights. Thus, I believe appellants were entitled to participate in arbitration and were likewise entitled to summary judgment enforcing such a right. In my view, there is no genuine issue of material fact since the question of whether the dispute involved a legally protected right is itself a matter of law. Thus, I would not only reverse the judgment of the trial court but also remand with instructions to enter judgment in favor of the appellants on the issue of the right to arbitrate. *Page 460